Title: To James Madison from Justin Pierre Plumard Derieux, 15 December 1805 (Abstract)
From: Derieux, Justin Pierre Plumard
To: Madison, James


          § From Justin Pierre Plumard Derieux. 15 December 1805, Greenbriar Court house. “My cousin Plumard of Nantz inform’d me that he had remitted to the Commercial Agent of that Town, a Small sum to Forward to me through your hands. I hope you will be so good as to excuse that liberty, and oblige me in sending it to me in Small notes on the Bank of the United States as I should found extremely difficult in this part of the Country to negociate any large one. I have the honour of inclosing you two receits of Mr. Patterson. I am with respectfull thanks for Your many Favours.”
          Adds in a postscript: “Will you be so obliging, Sir, as to inform me if Mr. Wam. Lee late agent at Bordeaux is return’d to the U. S. and where he now resides, as I have a little Business to transact with him.”
        